Citation Nr: 9900409	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-26 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUES

Entitlement to an increased rating for perifolliculitis of 
the scalp, currently evaluated as 10 percent disabling.




ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1992 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for perifolliculitis of the scalp and assigned a 
non compensable rating; granted service connection for 
pseudofolliculitis barbae and assigned a 10 percent 
disability rating; and denied service connection for 
residuals of a head injury, a left elbow disorder, a right 
knee disorder and a left knee disorder.  

The Board remanded the case to the RO in November 1997 for 
consideration of evidence that the veteran had submitted 
directly to the Board without a waiver.  In a May 1998 rating 
decision, the RO granted a 10 percent rating for 
perifolliculitis of the scalp.  The remaining issues remained 
denied.  

The Board notes that in his June 1997 notice of disagreement, 
the veteran appealed all issues originally considered by the 
RO in the January 1997 rating decision.  However, in his 
August 1997 substantive appeal, he only mentioned the issue 
of entitlement to a compensable rating for the 
perifolliculitis of the scalp.  Therefore, this is the only 
issue that has been properly certified for appellate review 
and the only issue that will be addressed herein.  

In his July 1996 claim, the veteran requested service 
connection for a back disorder.  In December 1997, the Board 
referred this issue to the RO for development, and in a May 
1998 rating decision the RO granted service connection for a 
back condition and assigned a noncompensable rating.  The 
veteran has not filed a notice of disagreement with this 
determination and the issue has also not been certified for 
appeal.  Therefore, it is not properly before the Board and 
will not be addressed herein.  



CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts his perifolliculitis of the scalp is more 
severely disabling than the current rating indicates.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence 
matter, and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the evidence 
is against the claim for a rating in excess of 10 percent for 
perifolliculitis of the scalp.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veterans perifolliculitis of the scalp is manifested 
by a persistent lesion; extensive lesions are not present and 
it is not shown to cause marked disfigurement.  


CONCLUSION OF LAW

A rating in excess of 10 percent for perifolliculitis of the 
scalp is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records demonstrate that the veteran was 
treated for perifolliculitis of the scalp.  He had a round, 
pus-filled bump on the back of his head that was incised and 
drained in June 1993 and he was given a shaving profile.  The 
veteran was seen for complaints of pain on the top of his 
head in April 1996.  He related that he was in a motor 
vehicle accident three years prior and had a head laceration 
in that area.  

On VA general medical examination in October 1996, the 
veteran gave a history of a head injury in 1993 when he was 
involved in a motor vehicle accident.  He had a laceration on 
the vertex of his scalp.  He sustained a second head injury 
in 1993 when he parachuted out of a plane.  There was no 
history of a fracture in either incident and no loss of 
consciousness.  Diagnostic testing was normal and the 
diagnosis was a normal general medical examination.  

On VA dermatological examination in November 1996, the 
veteran complained of chronic bumps on the lower portion of 
his neck for the last three to four years.  The lesions were 
quite bothersome, especially when he shaved very close to the 
skin.  He no longer shaved.  Examination revealed multiple 
keratotic/keloidal growths over the lower portion of his neck 
and the under surface of the mandible.  None of the lesions 
were inflammatory in nature and there were no lesions on the 
posterior neck or scalp.  The impression was 
pseudofolliculitis barbae.  

Private treatment records dated from August 1996 to October 
1997 show that the veteran was seen for complaints of a 
lesion on his scalp.  In August 1996, he was seen for an 
infected hair follicle.  The examiner noted that he had seen 
the veteran two weeks prior with a similar complaint.  He 
incised and drained an abscess on his posterior scalp.  Since 
then, the area had quieted down and there was no tenderness.  
In December 1996, an erythematous cyst on the top of his 
scalp was noted; however, the veteran refused drainage.  
Antibiotics were prescribed.  In August and September 1997, 
the lesion had returned.  Antibiotics were again prescribed.  
In his August 1997 substantive appeal, the veteran indicated 
that he wanted some kind of percentage for his 
perifolliculitis of the scalp.  He remarked that he was 
awarded 10 percent for his face, but his head was worse.  

Undated photographs show a bleeding cyst on the posterior of 
the veteran's scalp and small papules on his throat.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts for this aspect of the 
veterans claim have been properly developed and that no 
further assistance is required in order to comply with the 
duty to assist mandated in 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Perifolliculitis and pseudofolliculitis barbae are rated as 
eczema.  Eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area is assigned a 
10 percent disability rating.  If the exudation or itching is 
constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran's perifolliculitis of the scalp is currently 
evaluated as 10 percent disabling.  Based on the evidence of 
record, the Board concludes that a rating in excess of 10 
percent is not warranted.  The record demonstrates that the 
veteran sustained a laceration on his scalp after he was 
involved in a motor vehicle accident in May 1993.  On VA 
dermatological examination in November 1996, there were 
multiple keratotic/keloidal growths over the lower portion of 
his neck and mandible, but there were no lesions on his 
posterior neck or scalp.  Pseudofolliculitis barbae was 
diagnosed.  Private medical records show that the veteran 
received treatment for perifolliculitis of the scalp from 
August 1996 to October 1997.  He had a persistent lesion on 
the posterior portion of his scalp that had been incised and 
drained.  Undated photographs show this lesion bleeding as 
well as small papules on the veteran's neck.  The Board finds 
that the symptoms and objective findings described above do 
not meet the criteria for a 30 percent rating because it is 
not shown that the condition is virtually constant and 
extensive lesions are not present.  While it appears that the 
one lesion on the posterior scalp has been persistent, it was 
not present on VA examination in November 1996 and the 
private treatment records reported that it cleared for some 
time after it was incised and drained, and treated with 
antibiotics.  Additionally, the condition is not shown to 
cause marked disfigurement.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for perifolliculitis of 
the scalp.  38 C.F.R. § 4.118, Diagnostic Code 7806.


ORDER

A ratings in excess of 10 percent for perifolliculitis of the 
scalp is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
